      Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 1 of 14 PageID #:1624




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

SPIN MASTER LTD., a Canadian corporation
and SPIN MASTER, INC., a Delaware
corporation,                                              Case No. 20-cv-6865

                  Plaintiffs,                             Judge Joan B. Gottschall

v.                                                        Magistrate Judge Sheila M. Finnegan

HAPPYMATY TOY STORE, et al.,

                  Defendants.


                                     FINAL JUDGMENT ORDER

          This action having been commenced by Plaintiffs Spin Master Ltd. and Spin Master, Inc.

(collectively, “Spin Master” or “Plaintiffs”) against the fully interactive e-commerce stores1

operating under the seller aliases identified in Schedule A to the Complaint and attached hereto

(collectively, the “Seller Aliases”), and Spin Master having moved for entry of Default and

Default Judgment against the defendants identified on Schedule A attached hereto (collectively,

the “Defaulting Defendants”);

          This Court having entered upon a showing by Spin Master a temporary restraining order

and preliminary injunction against Defaulting Defendants which included an asset restraining

order;

          Spin Master having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication and e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated




1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
   Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 2 of 14 PageID #:1625




under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and

       Defaulting Defendants having failed to answer the Complaint or otherwise plead, and the

time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants since Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. Specifically, Defaulting Defendants have

targeted sales to Illinois residents by setting up and operating e-commerce stores that target

United States consumers using one or more Seller Aliases, offer shipping to the United States,

including Illinois, accept payment in U.S. dollars and, on information and belief, have sold

products bearing unaurthorized copies of the PAW Patrol Copyrighted Designs (including U.S.

Copyright Registration Nos. VA 1-967-964, VAu 1-217-618, VA 1-967-980, VA 1-912-869, VA

1-999-428, VAu 1-294-879, VA 1-967-970, VA 1-968-054, VA 1-967-973, VA 1-967-971, VA

1-968-053) and/or using counterfeit and infringing versions of the PAW PATROL Trademarks

(a list of which is included in the below chart) (such products collectively referred to herein as

the “Unauthorized PAW Patrol Products”).

Registration             Trademark                            Goods and Services
 Number
 4,848,752             PAW PATROL               For: Computer software for authoring,
                                                downloading, transmitting, receiving, editing,
                                                extracting, encoding, decoding, displaying,
                                                storing and organizing text, graphics, images,
                                                audio files, video files, electronic games and
                                                electronic publications; computer software for
                                                use in searching, reviewing, purchasing and
                                                downloading electronic games and electronic
                                                publications; computer software applications for
                                                use in downloading, playing and reviewing

                                                2
 Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 3 of 14 PageID #:1626




                                       audio, text and other digital content in the field
                                       of children's entertainment; computer game
                                       discs, computer game cartridges; pre-recorded
                                       audio and visual videos, CDs, tapes and DVDs
                                       featuring fictional characters and activities for
                                       children, movies in the field of children's
                                       entertainment, television programs in the field of
                                       children's entertainment, books in the field of
                                       children's entertainment, music and instructions
                                       for use of toys in class 009.

                                       For: Umbrellas; luggage tags; tote bags; carry-all
                                       bags; backpacks; rucksacks; school bags; fanny
                                       packs; messenger bags; handbags; wallets and
                                       purses; athletic bags; travel bags; knapsacks;
                                       change purses; duffle bags; beach bags in class
                                       018.

                                       For: Clothing, namely, children's clothing in the
                                       nature of shorts, t-shirts, sweaters, dresses, skirts
                                       and pants, play clothing, namely, costumes for
                                       use in children's dress up play, loungewear,
                                       sleepwear and undergarments; footwear, namely,
                                       children's footwear; headgear, namely, hats,
                                       caps, head bands and earmuffs in class 025.

4,675,681        PAW PATROL            For: Paper, cardboard and goods made from
                                       these materials, namely, paper goodie bags,
                                       cardboard boxes, notebooks, sketchbooks,
                                       drawing paper, craft paper, wrapping paper and
                                       decorative paper; printed matter, namely,
                                       photographs, calendars, diaries, colouring books
                                       and sticker books; books and publications,
                                       namely, books, magazines and comic books
                                       featuring animation; arts and crafts kits, namely,
                                       arts and crafts paint kits and paint sold
                                       therewith; children's arts and crafts paper kits
                                       and accessories therefor, namely, stickers and
                                       marking stamps, fabric and wax sheets with die
                                       cut shapes and form molds for creating and
                                      3
 Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 4 of 14 PageID #:1627




                                       decorating; arts and crafts kits containing pens,
                                       pencils, crayons, markers, notebooks and
                                       sketchbooks, wrapping paper, decorative paper,
                                       stickers, glue, tape, stencils, paint brushes,
                                       drawing templates and rulers in class 016.
4,614,743        PAW PATROL            For: Toys, games and playthings, namely, dolls
                                       and accessories therefor, action figures, action
                                       figure play sets, character figures and toy animal
                                       figures, character figure and toy animal figure
                                       play sets, toy figurines, toy pets and accessories
                                       therefor, plush toys, toy vehicles, children's
                                       multiple activity toys, children's multiple
                                       activity toys featuring interactive activities and
                                       digital applications, toy building sets,
                                       educational toys, ride-on toys, construction toys,
                                       parlour games, puzzles, role-playing games, card
                                       games, board games, interactive board games,
                                       action skill games, action target games,
                                       electronic hand-held games for use with external
                                       display screen or monitor and electronic action
                                       toys in class 028.

                                       For: Entertainment services in the nature of on-
                                       going television programs in the field of
                                       children's entertainment; entertainment, namely,
                                       a continuing animated television show broadcast
                                       over television, satellite, audio, and video media;
                                       entertainment services, namely, providing radio
                                       programs in the field of children's entertainment;
                                       entertainment services, namely, providing on-
                                       going television programs in the field of
                                       children's entertainment via a global computer
                                       network; entertainment services, namely,
                                       providing podcasts in the field of children's
                                       entertainment; entertainment services, namely,
                                       providing webcasts in the field of children's
                                       entertainment; entertainment services, namely,
                                       providing on-line computer games;
                                       entertainment services, namely, providing video
                                       podcasts in the field of children's entertainment;
                                      4
 Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 5 of 14 PageID #:1628




                                       entertainment services, namely, providing
                                       temporary use of non-downloadable interactive
                                       games; entertainment services, namely,
                                       providing temporary use of non-downloadable
                                       electronic games; entertainment services,
                                       namely, providing temporary use of non-
                                       downloadable computer games; entertainment
                                       services, namely, providing temporary use of
                                       non-downloadable video games and distribution
                                       thereof in class 041.

5,087,871          TRACKER             For: Dolls; Plastic character toys; Play figures;
                                       Playsets for toy figures; Rubber character toys;
                                       Toy animals and accessories therefor; Toy
                                       figures in class 028.

4,932,184           EVEREST            For: Dolls; Plastic character toys; Play figures;
                                       Playsets for toy figures; Plush toys; Rubber
                                       character toys; Toy animals and accessories
                                       therefor; Toy figures in class 028.

4,792,695            ZUMA              For: toys, games and playthings, namely, dolls,
                                       toy animals, plush animals, and accessories for
                                       all the foregoing in class 028.

4,779,749            SKYE              For: Toys, games, and playthings, namely, dolls,
                                       toy animals, plush animals, character figures and
                                       character figure play sets, toy figurines, and
                                       accessories for all the foregoing in class 028.

4,779,748            ROCKY             For: toys, game and playthings, namely, dolls,
                                       toy animals, plush animals, and accessories for
                                       all the foregoing; all the foregoing relating to an
                                       animated television series, and not relating to the
                                       sport of boxing, or a movie or character relating
                                       to the sport of boxing in class 028.

4,779,747            CHASE             For: Toys, games and playthings, namely, dolls,
                                       toy animals, plush animals, character figures and
                                       character figure play sets, toy figurines, and
                                      5
 Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 6 of 14 PageID #:1629




                                       accessories for all the foregoing in class 028.
4,779,746         MARSHALL             For: Toys, games, and playthings, namely, dolls,
                                       toy animals, plush animals, character figures and
                                       character figure play sets, toy figurines, and
                                       accessories for all the foregoing in class 028.

4,779,745           RUBBLE             For: Toys, games, and playthings, namely, dolls,
                                       toy animals, plush animals, character figures and
                                       character figure play sets, toy figurines, and
                                       accessories for all the foregoing in class 028.

4,601,882            RYDER             For: Toys, games and playthings, namely, dolls
                                       and accessories therefor, character figures and
                                       character figure play sets, toy figurines in class
                                       028.

                                       For: Entertainment services in the nature of on-
                                       going television programs in the field of
                                       children's entertainment; entertainment, namely,
                                       a continuing animated television show broadcast
                                       over television, satellite, audio, and video media;
                                       entertainment services, namely, providing radio
                                       programs in the field of children's entertainment;
                                       entertainment services, namely, providing on-
                                       going television programs in the field of
                                       children's entertainment via a global computer
                                       network; entertainment services, namely,
                                       providing podcasts in the field of children's
                                       entertainment; entertainment services, namely,
                                       providing webcasts in the field of children's
                                       entertainment; entertainment services, namely,
                                       providing on-line computer games;
                                       entertainment services, namely, providing video
                                       podcasts in the field of children's entertainment;
                                       entertainment services, namely, providing
                                       temporary use of non-downloadable interactive
                                       games; entertainment services, namely,
                                       providing temporary use of non-downloadable
                                       electronic games; entertainment services,
                                       namely, providing temporary use of non-
                                      6
 Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 7 of 14 PageID #:1630




                                       downloadable computer games; entertainment
                                       services, namely, providing temporary use of
                                       non-downloadable video games and distribution
                                       thereof in class 041.

5,218,798                              For: Computer software for authoring,
                                       downloading, transmitting, receiving, editing,
                                       extracting, encoding, decoding, displaying,
                                       storing and organizing text, graphics, images,
                                       audio files, video files, electronic games and
                                       electronic publications; computer software for
                                       use in searching, reviewing, purchasing and
                                       downloading electronic games and electronic
                                       publications; computer software applications for
                                       use in downloading, playing and reviewing
                                       audio, text and other digital content in the field
                                       of children's entertainment; computer software,
                                       namely, apps for mobile phones, smart phones,
                                       computers and tablets featuring interactive video
                                       games; computer game software; computer
                                       game discs, computer game cartridges; pre-
                                       recorded audiotapes, videotapes, CDs, and
                                       DVDs featuring movies and television programs
                                       about fictional characters, educational activities
                                       for children, audio books for children about
                                       fictional characters, music and instructions for
                                       use of toys in class 009.

                                       For: Paper, cardboard and goods made from
                                       these materials, namely, paper goodie bags,
                                       cardboard boxes, notebooks, sketchbooks,
                                       drawing paper, craft paper, wrapping paper and
                                       decorative paper; printed matter, namely,
                                       photographs, calendars, diaries, coloring books
                                       and sticker books; stationery; books and
                                       publications, namely, books, magazines and
                                       comic books featuring animation; arts and crafts
                                       kits, namely, arts and crafts paint kits and paint
                                       sold therewith; children's arts and crafts paper
                                       kits and accessories therefor, namely, stickers
                                      7
Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 8 of 14 PageID #:1631




                                      and marking stamps, fabric and wax sheets with
                                      die cut shapes and form molds for creating and
                                      decorating; arts and crafts kits containing pens,
                                      pencils, crayons, markers, notebooks and
                                      sketchbooks, wrapping paper, decorative paper,
                                      stickers, glue, tape, stencils, paint brushes,
                                      drawing templates and rulers in class 016.

                                      For: Umbrellas; luggage tags; tote bags; carry-all
                                      bags; lunch bags of nylon and canvas;
                                      backpacks; rucksacks; school bags; fanny packs;
                                      messenger bags; handbags; wallets and purses;
                                      athletic bags; travel bags; knapsacks; change
                                      purses; duffle bags; beach bags in class 018.

                                      For: Clothing, namely, children's clothing in the
                                      nature of shorts, t-shirts, sweaters, dresses, skirts
                                      and pants, play clothing, namely, costumes for
                                      use in children's dress up play, loungewear,
                                      sleepwear and undergarments; footwear, namely,
                                      children's footwear; headgear, namely, hats,
                                      caps, head bands and earmuffs in class 025.

                                      For: Toys, games and playthings, namely, dolls
                                      and accessories therefor, action figures, action
                                      figure play sets, character figures and toy animal
                                      figures, character figure and toy animal figure
                                      play sets, toy figurines, toy pets and accessories
                                      therefor, plush toys, toy vehicles, children's
                                      multiple activity toys, children's multiple
                                      activity toys featuring interactive activities and
                                      digital applications, toy building sets,
                                      educational toys, ride-on toys, construction toys,
                                      parlour games, puzzles, role-playing games, card
                                      games, board games, interactive board games,
                                      action skill games, action target games,
                                      electronic hand-held games for use with external
                                      display screen or monitor and electronic action
                                      toys in class 028.


                                     8
   Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 9 of 14 PageID #:1632




                                                For: Entertainment services in the nature of on-
                                                going television programs in the field of
                                                children's entertainment; entertainment, namely,
                                                a continuing animated television show broadcast
                                                over television, satellite, audio, and video media;
                                                entertainment services, namely, providing radio
                                                programs in the field of children's entertainment;
                                                entertainment services, namely, providing on-
                                                going television programs in the field of
                                                children's entertainment via a global computer
                                                network; entertainment services, namely,
                                                providing podcasts in the field of children's
                                                entertainment; entertainment services, namely,
                                                providing webcasts in the field of children's
                                                entertainment; entertainment services, namely,
                                                providing on-line computer games;
                                                entertainment services, namely, providing video
                                                podcasts in the field of children's entertainment;
                                                entertainment services, namely, providing
                                                temporary use of non-downloadable interactive
                                                games; entertainment services, namely,
                                                providing temporary use of non-downloadable
                                                electronic games; entertainment services,
                                                namely, providing temporary use of non-
                                                downloadable computer games; entertainment
                                                services, namely, providing temporary use of
                                                non-downloadable video games and distribution
                                                thereof in class 041.

       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin

(15 U.S.C. § 1125(a)), and copyright infringement (17 U.S.C. §§ 106 and 501, et seq.).

       IT IS HEREBY ORDERED that Spin Master’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

       IT IS FURTHER ORDERED that:
                                                9
     Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 10 of 14 PageID #:1633




1.       Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

         confederates, and other persons acting for, with, by, through, under or in active concert

         with them be permanently enjoined and restrained from:

         a. using the PAW PATROL Trademarks or any reproductions, counterfeit copies or

            colorable imitations thereof in any manner in connection with the distribution,

            marketing, advertising, offering for sale, or sale of any product that is not a genuine

            PAW Patrol product or not authorized by Spin Master to be sold in connection with

            the PAW PATROL Trademarks;

         b. reproducing, distributing copies of, making derivative works of, or publicly

            displaying the PAW Patrol Copyrighted Designs in any manner without the express

            authorization of Spin Master;

         c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

            PAW Patrol product or any other product produced by Spin Master, that is not Spin

            Master’s or not produced under the authorization, control or supervision of Spin

            Master and approved by Spin Master for sale under the PAW PATROL Trademarks

            and/or the PAW Patrol Copyrighted Designs;

         d. committing any acts calculated to cause consumers to believe that Defaulting

            Defendants’ products are those sold under the authorization, control or supervision of

            Spin Master, or are sponsored by, approved by, or otherwise connected with Spin

            Master;

         e. further infringing the PAW PATROL Trademarks and/or the PAW Patrol

            Copyrighted Designs and damaging Spin Master’s goodwill; and




                                                 10
     Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 11 of 14 PageID #:1634




         f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

            moving, storing, distributing, returning, or otherwise disposing of, in any manner,

            products or inventory not manufactured by or for Spin Master, nor authorized by Spin

            Master to be sold or offered for sale, and which bear any of Spin Master’s

            trademarks, including the PAW PATROL Trademarks, or any reproductions,

            counterfeit copies or colorable imitations thereof and/or which bear the PAW Patrol

            Copyrighted Designs.

2.       Pursuant to 15 U.S.C. § 1117(c)(2), Spin Master is awarded statutory damages from each

         of the Defaulting Defendants in the amount of five hundred thousand dollars ($500,000)

         for willful use of counterfeit PAW PATROL Trademarks on products sold through at

         least Defaulting Defendants’ Online Marketplaces. The five hundred thousand dollar

         ($500,000) award shall apply to each distinct Defaulting Defendant only once, even if

         they are listed under multiple different aliases in the Complaint and Schedule A.

3.       Pursuant to 17 U.S.C. § 504(c)(2), Spin Master is awarded statutory damages from each

         of the Defaulting Defendants in the amount of one hundred thousand dollars ($100,000)

         for willful copyright infringement of the PAW Patrol Copyrighted Designs. The one

         hundred thousand dollar ($100,000) award shall apply to each distinct Defaulting

         Defendant only once, even if they are listed under multiple different aliases in the

         Complaint and Schedule A.

4.       Spin Master may serve this Order on Third Party Providers, including PayPal, Inc.

         (“PayPal”), Alipay, Alibaba, and Amazon Pay, by e-mail delivery to the e-mail addresses

         SpinMaster used to serve the Temporary Restraining Order on the Third Party Providers.




                                                 11
     Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 12 of 14 PageID #:1635




5.       Any Third Party Providers holding funds for Defaulting Defendants, including PayPal,

         Alipay, Alibaba, and Amazon Pay, shall, within ten (10) business days of receipt of this

         Order, permanently restrain and enjoin any financial accounts connected to Defaulting

         Defendants’ Seller Aliases or Online Marketplaces from transferring or disposing of any

         funds, up to the above identified statutory damages award, or other of Defaulting

         Defendants’ assets.

6.       All monies, up to the above identified statutory damages award, currently restrained in

         Defaulting Defendants’ financial accounts, including monies held by Third Party

         Providers such as PayPal, Alipay, Alibaba, and Amazon Pay, are hereby released to Spin

         Master as partial payment of the above-identified damages, and Third Party Providers,

         including PayPal, Alipay, Alibaba, and Amazon Pay, are ordered to release to Spin

         Master the amounts from Defaulting Defendants’ financial accounts within ten (10)

         business days of receipt of this Order.

7.       The ten thousand dollar ($10,000) cash bond posted by Spin Master, including any

         interest minus the registry fee, is hereby released to Spin Master or its counsel, Greer,

         Burns & Crain, Ltd. The Clerk of the Court is directed to return the cash bond previously

         deposited with the Clerk of the Court to Spin Master or its counsel by check made out to

         the Greer Burns & Crain IOLTA account.

This is a Final Judgment.

Dated: January 28, 2021                                        /s/
                                                        Joan B. Gottschall
                                                        United States District Judge




                                                   12
  Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 13 of 14 PageID #:1636




       Spin Master Ltd. and Spin Master, Inc. v. HAPPYMATY TOY STORE, et al. - Case No. 20-cv-6865


                                           Schedule A
No.    Seller Aliases                                 No.    Seller Aliases
  1    happymaty toy Store                              2    deli deli achin's store
  3    Toyland Store                                    4    fuyao trading company toy store
  5    Deli China Professional Store                    6    Qucious Tattoos Store
  7    N&B Costume Store                                8    jia fa official
  9    DISMISSED                                       10    super5 Store
 11    QQ World Store                                  12    CNrain Store
 13    DISMISSED                                       14    pc001 Store
 15    BJYXSZD Store                                   16    Funny Cos Store
 17    Yiwu DaLing E-commerce Co., Ltd. Store          18    Your Trendy Bag Store
 19    Anime Movie Factory Store                       20    Shop5510094 Store
 21    Cood Daddy Bad Daddy Store                      22    XH168 Store
 23    WSM Store                                       24    Shop5740059 Store
 25    Beloved~ Store                                  26    Shop5792241 Store
 27    SHOOMO Store                                    28    Yong Kun Costume Store
 29    Shop910358399 Store                             30    kjghuygytftr
 31    Toys Just for You FAST is the WORD!             32    abcfunstuff
 33    Coolinko                                        34    DISMISSED
 35    DISMISSED                                       36    DISMISSED
 37    DISMISSED                                       38    DISMISSED
 39    DISMISSED                                       40    heyuliang19e67
 41    DISMISSED                                       42    kuiya1_58
 43    manles-best                                     44    mobilecase-tradeonline2018
 45    power_newus                                     46    DISMISSED
 47    wmsrp18368

No.    Online Marketplaces                            No.    Online Marketplaces
   1   aliexpress.com/store/2234017                      2   aliexpress.com/store/2823130
   3   aliexpress.com/store/3568035                      4   aliexpress.com/store/3869035
   5   aliexpress.com/store/4288008                      6   aliexpress.com/store/4491127
   7   aliexpress.com/store/4640038                      8   aliexpress.com/store/4844026
   9   DISMISSED                                        10   aliexpress.com/store/4995310
 11    aliexpress.com/store/5034007                     12   aliexpress.com/store/5049180
 13    DISMISSED                                        14   aliexpress.com/store/5112094
 15    aliexpress.com/store/5233028                     16   aliexpress.com/store/5249310
 17    aliexpress.com/store/5284008                     18   aliexpress.com/store/5485255

                                                 13
 Case: 1:20-cv-06865 Document #: 49 Filed: 01/28/21 Page 14 of 14 PageID #:1637




No.   Online Marketplaces                     No.  Online Marketplaces
 19   aliexpress.com/store/5489231              20 aliexpress.com/store/5510094
 21   aliexpress.com/store/5595222              22 aliexpress.com/store/5632094
 23   aliexpress.com/store/5636247              24 aliexpress.com/store/5740059
 25   aliexpress.com/store/5791411              26 aliexpress.com/store/5792241
 27   aliexpress.com/store/5798739              28 aliexpress.com/store/5837020
 29   aliexpress.com/store/910358399            30 amazon.com/sp?seller=A1L2EG4CXRJCE
                                                   D
 31 amazon.com/sp?seller=A2CCU8Z7VQA5           32 amazon.com/sp?seller=A2GYM1K5B5JG
    MK                                             O9
 33 amazon.com/sp?seller=A2OSXHT25YHEM          34 DISMISSED
    3
 35 DISMISSED                                   36 DISMISSED
 37 DISMISSED                                   38 DISMISSED
 39 DISMISSED                                   40 ebay.com/usr/heyuliang19e67
 41 DISMISSED                                   42 ebay.com/usr/kuiya1_58
 43 ebay.com/usr/manles-best                    44 ebay.com/usr/mobilecase-
                                                   tradeonline2018
 45 ebay.com/usr/power_newus                    46 DISMISSED
 47 ebay.com/usr/wmsrp18368




                                         14
